Appeal Dismissed and Memorandum Opinion filed June 9, 2022.




                                      In The

                     Fourteenth Court of Appeals

                               NO. 14-22-00070-CR

                    JON MICHAEL GULLETTE, Appellant

                                         V.
                       THE STATE OF TEXAS, Appellee

                On Appeal from the County Court at Law No. 1
                           Galveston County, Texas
                     Trial Court Cause No. MD-0388996

                          MEMORANDUM OPINION

      Appellant was convicted of assault causing bodily injury involving family
violence, pursuant to Texas Penal Code § 22.01(a)(1), and he was sentenced to 365
days imprisonment with the sentence suspended while he was placed on twelve
months community supervision pursuant to a judgment signed November 2, 2021.
After filing a timely motion for a new trial, appellant filed his notice of appeal on
February 2, 2022, 92 days after the judgment was signed and beyond the 90-day
deadline for filing the notice of appeal.1 See Tex. R. App. P. 26.2(a)(2).

       This court informed appellant of the jurisdictional issue created by his
untimely notice of appeal and allowed appellant 21 days to respond. Appellant’s
response did not provide any basis for this court to exercise jurisdiction over this
appeal. Accordingly, we dismiss this appeal for want of jurisdiction.

                                        PER CURIAM


Panel consists of Chief Justice Christopher and Justices Wise and Jewell.
Do Not Publish — Tex. R. App. P. 47.2(b).




       1
         Although appellant dated the notice of appeal January 31, 2022, the trial court clerk
filestamped the document February 2, 2022. No evidence has been provided that the document
was mailed sufficiently early to be a timely notice of appeal. See Tex. R. App. P. 9.2(b)(1), (2).

                                                2